AO 91 (Rev. 11/11) Criminal Complaint


                                        UNITED STATES DISTRICT COURT
                                                             for the                                              FILED
                                                    Eastern District of California                               Jun 11, 2021
                                                                                                             CLERK, U.S. DISTRICT COURT
                                                                                                           EASTERN DISTRICT OF CALIFORNIA
                   United States of America                       )
                              v.                                  )
                                                                  )      Case No. 2:21-mj-00096 KJN
                                                                  )
                   STEVEN DOMINGO                                 )
                                                                  )
                                                                  )
                            Defendant(s)


                                              CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   April 6, 2021             in the county of               San Joaquin              in the
        Eastern          District of        California       , the defendant(s) violated:
             Code Section                                                  Offense Description

18 U.S.C. § 922(g)                         Felon in possession of a firearm




          This criminal complaint is based on these facts:

          (see attachment)




            ☒ Continued on the attached sheet.

                                                                           /s/ Patrick High

                                                                                              Complainant’s signature

                                                                                 Patrick High, Task Force Officer, ATF
                                                                                               Printed name and title

Sworn to me and signed via telephone.


Date:          June 11, 2021
                                                                                               Judge’s signature

City and state:         Sacramento, California                                 Kendall J. Newman, U.S. Magistrate Judge
                                                                                         Printed name and title
 1
                             AFFIDAVIT IN SUPPORT OF COMPLAINT
 2
            I, Patrick A. High, being first duly sworn, hereby depose and state as follows:
 3
                      I.      INTRODUCTION AND AGENT BACKGROUND
 4

 5          1.      This Affidavit is made in support of a criminal complaint and arrest warrant for
 6 Steven DOMINGO for being a felon in possession of firearm, in violation of 18 U.S.C. §

 7 922(g)(1).

 8          2.      I am a Detective with the Stockton Police Department. I have been a sworn law
 9 enforcement officer in California since December of 2007. In May 2020, I was cross designated

10 as a Task Force Officer (TFO) with the Bureau of Alcohol, Tobacco, Firearms, and Explosives

11 (ATF), San Francisco Division, Stockton Field Office. As a member of the ATF Violent Crime

12 Task Force, I am responsible for investigating crimes related to firearms and gang activity.

13          3.      Prior to my assignment as TFO with the ATF, I served in several investigative
14 assignments to include the homicide unit, narcotics unit, uniformed gang unit, United States

15 Marhsal Service, and the surveillance unit.

16          4.      I have testified as an expert in firearms in the Superior Court of California and
17 have been designated as an expert in State Court in the functionality, possession, and

18 manufacture of various types of firearms.

19          5.      I have received hundreds of hours of formal training with the Stockton Police
20 Department, including the P.O.S.T. basic police academy, which I completed in 2007. I have

21 attended more than 500 hours of investigation-based classes, lectures, and seminars.

22          6.      In addition to my classroom training, I have been involved in over 200
23 gang/narcotics/firearms-related investigations. In my 13-year career in law enforcement, I have

24 participated in all aspects of criminal investigations, including physical and electronic

25 surveillance, executing search warrants, interviews, and arrests. In addition to my classroom

26 training, this practical experience has formed the basis of my opinions set forth below.

27          7.      As a result of my training and experience with the Stockton Police Department,
28

      AFFIDAVIT
 1 and the ATF, I am familiar with the State and Federal laws pertaining to firearms. I know that it

 2 is unlawful under Title 18 of the United States Code for a convicted felon to possess

 3 ammunition.

 4          8.      The information contained in this Affidavit is based on my review of the reports

 5 and files in this case reported in Stockton Police Department case number 21-12020 and

 6 California Department of Corrections and Rehabilitation Report INV-0000007348. This

 7 Affidavit is submitted for the limited purpose of establishing probable cause, I have not included

 8 every fact known to me and other law enforcement investigators about this case. Instead, I have

 9 set forth only those facts I believe are necessary to support probable cause for the issuance of a

10 criminal complaint and arrest warrant for Steven DOMINGO.

11                                    II.      PROBABLE CAUSE
12
            9.      On April 6, 2021, at approximately 09:30 a.m., Stockton Police Officers Travis
13
     Weber and California Department of Corrections and Rehabilitation Special Agent (SA) Chris
14
     Rodriguez were working as members of the United States Marshals Service (USMS) Fugitive
15
     Task Force as TFOs. They were assisting the United States Probation Office with locating and
16
     arresting Steven DOMINGO.
17
            10.     Officer Weber and SA Rodriguez were assigned to apprehend DOMINGO
18
     because he had a Federal warrant for his arrest for violating the terms of his Federal Probation.
19
     DOMINGO was on Federal Probation for being a felon in possession of a firearm.
20
            11.     Officer Weber and SA Rodriguez began surveillance of DOMINGO’s mother’s
21
     residence at 2925 Hempstead Way, Stockton, California. At approximately 09:45 hours, SA
22
     Rodriguez observed DOMINGO arrive at the residence in a black Acura sedan. DOMINGO was
23
     the driver of the Acura.
24
            12.     DOMINGO exited from the vehicle and was in possession of a backpack. A
25
     passenger also exited the vehicle from the front passenger’s seat and both DOMINGO and the
26
     passenger walked to the front door of the residence. DOMINGO utilized and key and entered
27

28

      AFFIDAVIT
 1 the residence with the passenger.

 2          13.    At approximately 10:15 a.m., DOMINGO exited the residence and went to the

 3 driver’s seat of the Acura sedan. SA Rodriguez, Officer Weber, and other members of the

 4 USMS Task Force contacted DOMINGO and placed him under arrest for his warrant.

 5          14.    After DOMINGO was in custody SA Rodriguez went to the porch of the

 6 residence and observed a backpack by the front door. The backpack appeared to be the same

 7 backpack that DOMINGO carried from the Acura to the area of the front door. SA Rodriguez

 8 opened the backpack and located a Fabrique Nationale (FN) Herstal FNS-40, .40 caliber, semi-

 9 automatic handgun, with serial number GKU0034810. Officer Weber later removed the firearm

10 with a Stockton Police Department Field Evidence Technician (FET) from the backpack. Officer

11 Weber located eight (8) unexpended cartridges inside the magazine of the firearm. There was

12 not a chambered cartridge. I know from my training and experience that this firearm is

13 manufactured outside of the State of California, and therefore, the gun moved in interstate

14 commerce in the State of California.

15          15.    Later, United States Probation Officer Talia Carrubba-Katz went to the backpack

16 that contained the gun and removed a cell phone that was inside of the front pocket of the

17 backpack. DOMINGO told her that the phone was his and provided the passcode, which worked

18 to unlock the phone.

19          16.    The firearm was collected by the FET and booked into evidence at the Stockton

20 Police Department (SPD). A record check of the FN firearm showed it was not registered in the

21 State of California.

22          17.    Officer Weber took a statement from DOMINGO after providing a Miranda

23 advisement. DOMINGO denied the backpack was his but admitted that his DNA would be on

24 the gun. Referring to the firearm, DOMINGO told Officer Weber that he (DOMINGO) had

25 “checked it out” the night before. DOMINGO told Officer Weber that he knew it was unlawful

26 for him to possess a firearm while on Federal Probation.

27          18.    A criminal history check of DOMINGO revealed that he has been convicted of

28

     AFFIDAVIT
 1 several crimes punishable by a term of imprisonment exceeding one year, including the

 2 following:

 3                  a)     Taking vehicle without owner consent in violation of California Vehicle

 4          Code Section 10851(a), on or about May 11, 2004.

 5                  b)     Evade Peace Officer in a vehicle in violation of California Vehicle Code

 6          Section 2800.2, on or about May 24, 2005.

 7                  c)     Possession of a controlled substance, in violation of California Health &

 8          Safety Code Section 11377(a), on or September 20, 2006.

 9                  d)     Assault with a deadly weapon (not firearm), in violation of California

10          Penal Code 245(a)(1), on or about August 16, 2007.

11                  e)     Possession for sales of a controlled substance for sale, in violation of

12          California Health & Safety Code Section 11378(a), on or about April 4, 2012.

13                  f)     Felon in possession of a firearm, in violation of 18 U.S.C. 922(g), on or

14          about August 19, 2015.

15          19.     Not only are each of these convictions punishable by a term of imprisonment

16 exceeding one year, but DOMINGO was, in fact, sentenced to a term of imprisonment exceeding

17 one year for each of these convictions. I therefore believe that there is probable cause to believe

18 that DOMINGO knew that each conviction was punishable by a term of imprisonment exceeding

19 one year.

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28

      AFFIDAVIT
 1                                      III.      CONCLUSION

 2
            20.     Based on the facts described above, I request that a criminal complaint and arrest
 3
     warrant be issued for Steven DOMINGO, charging him with being a felon in possession of
 4
     firearm, in violation of 18 U.S.C. § 922(g)(1).
 5
                                                       Respectfully submitted,
 6
                                                        /s/ Patrick High
 7
                                                       Patrick A. High
 8                                                     Task Force Officer
                                                       Bureau of Alcohol, Tobacco, Firearms, and
 9
                                                       Explosives
10

11

12
      Sworn to me and signed telephonically.
13    on: __________________________
             June 11, 2021

14

15    Hon. Kendall J. Newman
      U.S. MAGISTRATE JUDGE
16

17

18
      /s/ Michael W. Redding
19    Approved as to form by AUSA Michael W. Redding

20

21

22

23

24

25

26

27

28

      AFFIDAVIT
  2:21-cr-00112 KJM

                          United States v. Steven Domingo
                          Penalties for Criminal Complaint
Defendant
STEVEN DOMINGO


COUNT 1:          STEVEN DOMINGO

VIOLATION:        18 U.S.C. § 922(g) - Felon in possession of firearm

PENALTIES:        Not more than 120 months,
                  Not more than $250,000 fine or both
                  A three-year term of Supervised Release

SPECIAL ASSESSMENT: $100 (mandatory on each count)



FORFEITURE ALLEGATION:          STEVEN DOMINGO

VIOLATION:        18 U.S.C. § 934(d)(1), 28 U.S.C. § 2461(c) - Criminal Forfeiture

PENALTIES:        As stated in the charging document
